Citation Nr: 1456673	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for metatarsalgia status post fracture of right fourth and right second metatarsals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Statement of the Case references treatment records from Phoenix VA Medical Center for the period from September 23, 1999 through January 10, 2006 and treatment records from Denver VA Medical Center for the period from July 8, 2004 through July 3, 2011.  These records are not associated with either the paper or the electronic claims file.  The records of the indicated additional treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected metatarsalgia status post fracture of right fourth and right second metatarsals.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, VA treatment records should be sought from the Phoenix VA Medical Center from September 1999 to January 2006, and the Denver VA Medical Center from July 2004 to July 2011.

2.  After obtaining outstanding treatment records and undertaking any additional development deemed appropriate, the RO should adjudicate the claim for an increased rating for the Veteran's service-connected metatarsalgia status post fracture of right fourth and right second metatarsals.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




